Per Curiam :
This was an appeal from the refusal of the court below to open a judgment entered upon a warrant of attorney. A careful examination of the case fails to disclose any sufficient reason why we should interfere with the discretion of the court below. The bond in question was accompanied by what pur*404ports to be a purchase money mortgage. The case is altogether peculiar, yet. we find nothing in it to overcome the prima facie case created by the execution and delivery of the bond and mortgage.
The order is affirmed and the appeal dismissed at the costs of the appellants.